 Case 2:20-cv-02291-DOC-KES Document 225 Filed 03/01/21 Page 1 of 2 Page ID #:3922




 1   MICHAEL N. FEUER, City Attorney (SBN 111529)
     KATHLEEN A. KENEALY, Chief Deputy City Attorney (SBN 212289)
 2   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3   GABRIEL S. DERMER, Assistant City Attorney (SBN 229424)
     ARLENE N. HOANG, Deputy City Attorney (SBN 193395)
 4   JESSICA MARIANI, Deputy City Attorney (SBN 280748)
 5   200 North Main Street, City Hall East, 7th Floor
     Los Angeles, California 90012
 6   Telephone: 213-978-4681
 7   Facsimile: 213-978-7011
     Email: Scott.Marcus@lacity.org
 8
 9   Attorneys for Defendant
     CITY OF LOS ANGELES
10
11                            UNITED STATES DISTRICT COURT

12                       CENTRAL DISTRICT OF CALIFORNIA

13
14   LA ALLIANCE FOR HUMAN RIGHTS,           Case No. CV 20-02291 DOC (KES)
     et al.,
15                                           DEFENDANT CITY OF LOS
16              Plaintiffs,                  ANGELES’ RESPONSE AND
                                             OBJECTION TO COURT’S
17   v.                                      FEBRUARY 23, 2021 ORDER AND
18                                           APPOINTMENT [DKT. 224]
     CITY OF LOS ANGELES, et al.,
19                                           Hon. David O. Carter
20              Defendants.                  United States District Judge
21
22
23
24
25
26
27
28
 Case 2:20-cv-02291-DOC-KES Document 225 Filed 03/01/21 Page 2 of 2 Page ID #:3923



 1         Defendant City of Los Angeles (“City”) hereby respectfully responds to the
 2   Court’s February 23, 2021 Order and Appointment for assistance from the Social Justice
 3   Legal Foundation (“the Foundation”), with pro bono support from Hueston Hennigan,
 4   LLP (“the law firm”) (Dkt. 224).
 5         The City shares the Court’s interest in assuring that the factual and legal analyses
 6   of the complex and multi-faceted issues involved in this case are accurate and
 7   comprehensive. The Court, the parties, and the public could certainly benefit from the
 8   contributions of the Foundation and the law firm. Any submission provided by the
 9   Foundation and the law firm should, therefore, be made on the court’s docket so that it is

10   open and publicly transparent. In that way, it will be provided in timely fashion to the

11   parties and public at large, and will allow the parties to respond as appropriate, just as
     would occur if the Foundation and the law firm were amicus curiae. To the extent the
12
     assistance will be open, transparent, and made timely available to the parties and the
13
     public, the City does not object. The City does object, however, to the provision of the
14
     Court’s order indicating the work product of the Foundation and the law firm “will be
15
     provided directly to the Court, not the parties.” [Dkt 224.]
16
17   DATED: March 1, 2021             MICHAEL N. FEUER, City Attorney
18                                    KATHLEEN A. KENEALY, Chief Deputy City Attorney
                                      SCOTT MARCUS, Senior Assistant City Attorney
19                                    GABRIEL S. DERMER, Assistant City Attorney
20                                    ARLENE N. HOANG, Deputy City Attorney
                                      JESSICA MARIANI, Deputy City Attorney
21
22                                    By: /s/ Scott Marcus
                                      Scott Marcus, Senior Assistant City Attorney
23
                                      Counsel for Defendant City of Los Angeles
24
25
26
27
28

                                                   1
              DEFENDANT CITY OF LOS ANGELES’ RESPONSE AND OBJECTION TO DKT. 224
